Citation Nr: 0836953	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney at 
Law 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel  	



INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1979 and from November 1981 to November 1994.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for skin cancer (claimed as basal cell 
carcinoma). 

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim.

In June 2008, the Board remanded this matter to the RO for 
further development of the evidence, to include a VA 
examination to address the veteran's claim for service 
connection for skin cancer.  The Board notes that when 
entitlement to a benefit cannot be established without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include the illness or hospitalization of the claimant and 
the death of an immediate family member.  38 C.F.R. § 
3.655(a).

In a September 2008 supplemental statement of the case, the 
RO determined that it had scheduled the veteran for an 
examination in accordance the Board's remand 


instructions and that the veteran had failed to report to the 
examination without good cause.  However, the August 22, 2008 
letter notifying the veteran of his appointment was sent 
neither to the veteran, nor to his appointed representative 
as requested, but rather it was mailed to the Veterans 
Advocacy Group (VAG). Nevertheless, the RO found that the 
veteran's claim should continue to be denied, based on the 
evidence of record, and in accordance with § 3.655.

After a review of the record subsequent to the June 2008 
remand, the Board cannot conclude that the veteran was 
provided with an opportunity to attend a scheduled VA 
examination.  In August 2006, the veteran executed a power of 
attorney, along with a VA Form 21-22a, appointing Kurt P. 
Leffler , a private attorney, as his representative.  The 
power of attorney stipulated that all communications from the 
VA should be directed to Mr. Leffler at an address specified 
in the letter.  The record shows that nearly all subsequent 
VA correspondence was sent to the veteran directly, along 
with copies to his attorney.  According to the veteran, he 
received a copy of the Remand Order in June 2008, and the 
record confirms that copies were, indeed, sent to both the 
veteran and his attorney.  However, for reasons unknown to 
the Board at this time, when the claims file was transferred 
post-remand from the AMC to the RO, the RO sent the 
examination notification letter to a P.O. Box address for the 
Veterans Advocacy Group.  The veteran contends that all 
previous correspondence regarding VA examinations unrelated 
to the present appeal had been sent to him directly.  The 
record confirms that he did, in fact, did appear for 2 
previous VA examinations.  However, there is nothing in the 
claims file to indicate that the veteran, or his 
representative, was ever directly notified about the 
scheduled VA examination in September 2008.  

The Board also notes that the veteran submitted a letter as 
recently as October 2008, stating that he had enlisted the 
assistance of the VAG in the past, but that they have not 
assisted him in any way.  Further, some of the correspondence 
in the claims file indicates that the veteran's private 
attorney is affiliated with the VAG, the extent to 


which is unclear.  Therefore, clarification is needed as to 
the veteran's current representative and the address(es) to 
which future VA correspondence should be sent. 

Given these circumstances, the Board does not find that the 
failure to report provisions of § 3.655 are for application.  
Although it appears that at least one VA examination was 
scheduled, which the veteran did not attend, § 3.655 
presupposes that a claimant was made aware of the scheduled 
examination in the first place.  Here, there is no indication 
in the claims file that the veteran was adequately notified, 
or notified at all for that matter, of the requested 
examination.  

In light of the inconsistencies surrounding the notification 
and scheduling of an examination, and considering the 
importance of an examination to the veteran in substantiating 
his claim, the Board finds that further remand is necessary. 
See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (when 
the Board proceeds with final disposition of an appeal, and 
the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance).

Thus, the veteran should be scheduled for another VA 
examination for his claimed skin condition.  A medical 
opinion to ascertain the likelihood his that his current skin 
cancer is attributable to military service should also be 
requested.  The veteran needs to be adequately notified in 
advance of any scheduled examination.  The veteran is hereby 
advised that failure to appear for an examination as 
requested, and without good cause, could adversely affect his 
claim, to include denial. See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Re-schedule the veteran for a VA skin 
examination with the appropriate examiner 
for the purpose of ascertaining the 
etiology of his currently diagnosed skin 
cancer.  The claims file should be made 
available to and 


be reviewed by the examiner, and the 
examination report should reflect that the 
claims file was reviewed.  The examiner 
should give particular consideration to 
the new evidence submitted by the veteran 
(photographs documenting sun exposure 
during service) as well as the veteran's 
post-service medical records showing 
complaints, diagnoses, and treatment for 
basal cell carcinoma and other skin 
problems (actinic lesions and seborrheic 
keratoses) since approximately November 
2003.  The examiner should specifically 
opine as to whether it is as likely as not 
(50 percent probability or greater) that 
the veteran's currently diagnosed skin 
cancer had its onset due to his in-service 
sun exposure or is otherwise related to 
his period of active service.  A rationale 
for the opinion must be provided.  The 
examiner should reconcile the opinion with 
all other clinical evidence of record.

2.  The RO should ask the veteran to 
confirm whether he still wishes to have 
all future VA correspondence sent directly 
to his appointed representative/attorney, 
Kurt Leffler; if so, the correct mailing 
address for VA correspondence should be 
confirmed; if the veteran does not wish to 
have VA correspondence sent to Mr. Leffler 
and/or retain him as his VA 
representative, the current power of 
attorney in the claims file appointing 
Kurt Leffler should be properly revoked by 
the veteran.

The RO should also confirm the veteran's 
current mailing address (i.e. the address 
to which VA should send future 
correspondence).  



After confirmation of the foregoing, 
provide the veteran, and his 
representative, if appropriate, with 
adequate notice of the date and place of 
the requested and scheduled examination.  
A copy of the notification, including the 
address of where the notice was sent, must 
be associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on the claim.

3.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2005), and that all requested 
development has been completed in 
compliance with the directives of this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, the RO 
should undertake appropriate corrective 
procedures. See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should readjudicate the claim. 
If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




